Exhibit 3.1 THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF ORMAT TECHNOLOGIES, INC. Pursuant to Sections 242 and 245 of the General Corporation Law of the State of Delaware Ormat Technologies, Inc., a corporation organized and existing under the General Corporation Law of the State of Delaware (the "Corporation"), does hereby certify as follows: FIRST: The name of the Corporation is Ormat Technologies, Inc. SECOND:The original Certificate of Incorporation of the Corporation was filed with the Secretary of State of the State of Delaware on September 15, 1994. THIRD: The First Amended and Restated Certificate of Incorporation of the Corporation was filed with the Secretary of State of the State of Delaware on June 30, 2004. FOURTH:The Second Amended and Restated Certificate of Incorporation of the Corporation was filed with the Secretary of State of the State of Delaware on October 21, 2004. FIFTH: The Second Amended and Restated Certificate of Incorporation of the Corporation is hereby amended in its entirety and restated and integrated into a single instrument to read in full as set forth in the Third Amended and Restated Certificate of Incorporation of the Corporation attached hereto as ExhibitA and made a part hereof. SIXTH: The Third Amended and Restated Certificate of Incorporation of the Corporation was proposed by the Board of Directors of the Corporation and was duly adopted by the stockholders of the Corporation in accordance with the provisions of Sections 242 and 245 of the General Corporation Law of the State of Delaware and the Second Amended and Restated Certificate of Incorporation of the Corporation. IN WITNESS WHEREOF, the Corporation has caused this certificate to be signed by its officer thereunto duly authorized this 11 day of May, 2017. ORMAT TECHNOLOGIES, INC. By: /s/ Isaac Angel Name: Isaac Angel Title: C.E.O 2 EXHIBIT A THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
